Title: Opie Norris to Thomas Jefferson, 19 March 1811
From: Norris, Opie
To: Jefferson, Thomas


          
            Dear Sir
            Charlottesville 19 Mar 1811
          
            I am informed that you wish to lease the Shadwell Mills, for another term of years, after the Shoemakers lease is out, I wish to rent them, provided, I can get the Shoemakers to give up the balance of their lease, If you will  lease the Mills to me, for 4 years after their term Expires—at the same rent, that the Mills are rented to the Shoemakers, that is to say, Twelve hundred & fifty dollars Per annum—I dont know that I cud get them to give up the balance of their lease, but I think its more than probably—but it is understood that, I am not to be answerable for more rent, than the time I have the Mills—at the rate of Twelve hundred & fifty dollars Per annum, which will not be more than one years rent,—If you incline to let me have the mills, inform me Immidiately—
              As I am a Stranger to you, you, can inquire of the following gentlemen who I believe can give you any information that you may perhaps want to know—
          Higginbotham, F. Turner, J. Watson, J. Kelly, D. Carr, N. Bramham, A. Garrett, J. Winn, R Overton, B Brown, J Leitch & the neighbourhood generally.
          
            I am with sure respects Yr Mo Set
            
 Opie Norris
          
        